Citation Nr: 1404183	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected rhinosinusitis.

2.  Entitlement to a compensable initial disability rating for service-connected degenerative joint disease (DJD) of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to June 2009.  He is currently serving a period of active duty, effective March 14, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2013 rating decision, the RO increased the assigned evaluation for service-connected rhinosinusitis to 30 percent.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action on his part is required.

The August 2009 rating decision also granted entitlement to service connection for hypertension and assigned an initial noncompensable (zero percent) evaluation.  The issue of entitlement to an increased (compensable) evaluation for service-connected hypertension was addressed in a September 2011 statement of the case (SOC).  The Veteran filed a substantive appeal in December 2011; however, he specifically referenced only the issues of entitlement to increased disability ratings for service-connected rhinosinusitis and DJD of the right foot.  He did not refer to the hypertension issue.  An appeal as to the hypertension claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to an increased disability rating for hypertension is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

For the reasons expressed below, the Board finds that the claims on appeal must be remanded for further development.

The Veteran contends that his service-connected rhinosinusitis and DJD of the right foot are more disabling than the currently assigned evaluations.  He was most recently afforded pertinent VA examinations in June 2009.  He has subsequently contended that his psychiatric symptoms have worsened.  See the VA Form 9 dated February 2012.  To this end, the Board notes that the Veteran has submitted private treatment records from Dr. L.S. as well as Army treatment records in support of his contentions.

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected rhinosinusitis and DJD of the right foot.  Thus, to ensure that the record reflects the current nature and extent of these disabilities, contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examinations conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected rhinosinusitis and DJD of the right foot including the extent of functional occupational impairment associated with these service-connected disabilities.

The Board recognizes that the Veteran is currently serving on active duty.  However, in an October 2013 Report of Contact, the Veteran indicated that he expects to be released from active duty in May 2014.  Accordingly, the pertinent examinations should be scheduled after his active duty discharge, to the extent possible.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at any VA facility since June 2009.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his rhinosinusitis.  As the Veteran reports that he will return from active duty in May 2014, he should be scheduled for examination after that date.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner should detail the symptomatology associated with the service-connected rhinosinusitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  The examiner should specifically note the number and frequency of episodes requiring antibiotic treatment.  The examiner's findings should include a detailed review of the Veteran's relevant treatment records.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his DJD of the right foot.  As the Veteran reports that he will return from active duty in May 2014, he should be scheduled for examination after that date.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner should detail the symptomatology associated with the service-connected DJD of the right foot.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's right foot (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's right foot; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must equate such functional losses to "moderate," "moderately severe," or "severe" disability of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The examiner's findings should include a detailed review of the Veteran's relevant treatment records.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

